DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16-21 in the reply filed on August 15, 2022 is acknowledged.
Therefore, claims 1-21 are pending, with claims 13-15 withdrawn from consideration as being directed to a non-elected invention.

Specification
The abstract of the disclosure is objected to because “Nanocomposite” on line 4 should be corrected to read “nanocomposite”. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 18 is objected to because of the following informalities: the limitation “the separator contacting the first electrode, the second electrode, and the separator” should be corrected to read “the separator contacting the first electrode and the second electrode”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5-7, 9, 16, 17, and 20 recite the limitation lead oxide (PbOx), but fail to define the coefficient x.
Therefore, it is not clear what is the joint inventor claiming as the invention in claims 1, 3, 5-7, 9, 16, 17, and 20 of the instant application.
Claims 2, 4, 8 and 10-12 are rejected as being dependent on the rejected claim 1.
Claims 18, 19, and 21 are rejected as being dependent on the rejected claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Ordered-Mesoporous-Carbon-Confined Pb/PbO Composites: Superior Electrocatalysts for CO2 Reduction”) in view of Fang et al. (“A low-Concentration Hydrothermal Synthesis of Biocompatible Ordered Mesoporous Carbon Nanospheres with Tunable and Uniform Size”).
With regard to claim 1, Huang et al. teach ordered mesoporous carbon (OMC)-confined Pb-based materials with the coexistence Pb0 and PbO (denoted as Pb/PbO@OMC) (last paragraph in the right column on page 6346-first paragraph in the left column, page 6347).
Huang et al. teach that Pb/PbO are nanoparticles and they are uniformly distributed in the carbon layer (last paragraph in the right column, page 6347).
Huang et al. do not teach that ordered mesoporous carbon is in the form of particles.
However, Fang et al. teach that ordered mesoporous carbon nanospheres have remarkable and complementary property of the mesochannels and quantum effects in the nanoscale: open framework structures, large surface area and porosity (see the left column on page 7897).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use ordered mesoporous carbon nanospheres for the composites of Huang et al., in order to take advantage of their remarkable properties.
Therefore, a composite of Pb and PbO nanoparticles and mesoporous carbon nanospheres of Huang modified by Fang is equivalent to the nanocomposite of claim 1.
With regard to claim 5, the ration Pb:O in in PbO is 1:1. This ratio is within the claimed range.
With regard to claim 6, Huang et al. teach that the atomic ratio of Pb0/Pb2+ is within the range of 0.12 to 0.83 (see the left column on page 6347). This range is within the claimed range for the ratio of Pb:PbO.

Claims 1-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“A facile route for PbO@C nanocomposites: An electrode candidate for lead-acid batteries with enhanced capacitance”).
	With regard to claim 1, Wang et al. teach PbO@C nanocomposites, wherein PbO particles are about 10nm in size. Pb is also present in the nanocomposites (see the abstract on page 125).
	The PbO nanoparticles are homogeneously embedded in the carbon matrix (see the Highlights on page 125).
Wang et al. do not specifically teach that Pb is homogeneously embedded in the carbon matrix.
However, there are only two possible options: Pb is homogeneously embedded in the carbon matrix or Pb is heterogeneously embedded in the carbon matrix.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the nanocomposites of Wang et al. with Pb homogeneously embedded in the carbon matrix, with a reasonable expectation of success.
With regard to claim 2, Pb is obtained from the reaction PbO and C, as evidenced by Warner et al. (US Patent 4,701,217) in column 21, lines 65-68
It would be expected that Pb obtained from PbO particles of 10nm would have a similar size.
With regard to claim 3, Wang et al. teach that the PbO particles are about 10nm in size (see the abstract). This value is within the claimed range.
With regard to claim 4, Wang et al. teach that the nanocomposites are obtained from Pb precursor and starch in rations of 90:10 to 10:90 (see Table 1 on page 127). Therefore, it would be expected that the nanocomposite has a Pb:C elemental ratio within the claimed range.
With regard to claim 5, the ration Pb:O in in PbO is 1:1. This ratio is within the claimed range.
With regard to claim 16, Wang et al. teach PbO@C nanocomposites, wherein PbO particles are about 10nm in size. Pb is also present in the nanocomposites (see the abstract on page 125).
	The PbO nanoparticles are homogeneously embedded in the carbon matrix (see the Highlights on page 125).
Wang et al. do not specifically teach that Pb is homogeneously embedded in the carbon matrix.
However, there are only two possible options: Pb is homogeneously embedded in the carbon matrix or Pb is heterogeneously embedded in the carbon matrix.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the nanocomposites of Wang et al. with Pb homogeneously embedded in the carbon matrix, with a reasonable expectation of success.
Wang et al. further teach an anode comprising the PbO@C nanocomposites, acetylene black, and polytetrafluoroethylene (PTFE) as a binder. The mixture is packed into a Teflon tube with an electrical contact build via a platinum wire (see “Electrochemistry measurements” on pages 126-127).
The platinum wire acts as conductive current collector.
Therefore, the electrode in claim 16 is obvious over the anode of Wang et al.
The limitation of claim 16 “for a lithium-ion or sodium-ion battery” is only an intended use and adds no patentable weight to the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu et al. (“Synthesis of Nanostructured PbO@C Composite Derived from Spent Lead-Acid Battery for Next-Generation Lead-Carbon Battery”) teach PbO@C composite, and small amount of metallic Pb is also identified (first full paragraph in the right column, page 1705294).
Gao et al. (“Botryoidal Pb/PbO@C nanocomposite derived from eggplant biomass as negative electrode additives for long-cyclability lead-acid batteries”) teach novel Pb/PbO@C nanocomposites. However, Gao et al. is published after the effective  filing date of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722